 

Case 1:18-cv-03805-GLR Document1 Filed 12/11/18 Page 1of5

. . oT ee ENTERED
U.S. District Court ee RECEIVED
101 West Lombard Street

Baltimore, MD 21201 cc Li 2018 /
GLR18cv3805 _ XC

Ti ORE
December 6, 2018 enn Ug DIsiEST COURT

DISTAICT OF MAFIYLAND
To Whom It May Concern, , um

This letter serves as a request to file a complaint against the National Security Agency (NSA) for
violation of laws prohibited by the Equal Employment Opportunity Commission (EEOC). The NSA
has made me a subject of discrimination (age, genetic information, and disability} and used
discriminatory prohibited employment practices to revoke my security clearance and threaten to
terminate my 33-year career. These activities include failure to provide reasonable accommodations for
a disability, enforcing adverse employment terms and conditions based on age and disability, making
forced discharge/resignation decisions, considering discipline & discharge options based on age &
disability.

NSA stated in a Revocation Decision Statement, dated June 14, 2018, that their decisions are in order to
“promote the efficiency of the service,” however, their decisions are in violation of Intelligence
Community Directive (ICD) 704, “Persomel Security Standards and Procedures Governing
Eligibility For Access to Sensitive Compartmented Information and Other Controlled Access Program
Information” dated 1 October 2008, Security Executive Agent Directive (SEAD) 4, “National Security
Adjudicative Guidelines” dated 8 June 2017, and EEOC guidelines. Please be advised that the
foregoing may not be a complete recitation of all applicable laws and practices that NSA has violated
and prompted me to pursue this action.

ICD 704, SEAD 4, and EEOC policies all prohibit discrimination based on race, color, religion, sex,
national origin, disability, or sexual orientation in making national security eligibility determinations.
The Age Discrimination Employment Act of 1967 also forbids age discrimination against people 40
and older, EEOC’s guidelines are much broader prohibiting discrimination based on age, race, color,
religion, sex, national original, disability or genetic information, as well as other adverse prohibited
practices that cover terms of conditions and employment, reasonable accommodation, discipline and
discharge, and constructive discharge/forced resignation.

Violating EEOC guidelines, the Agency has made unlawful discipline and discharge decisions that have
threatened my 33-year career based on age, disability, and genetic information. In the revocation
statement, my age and alleged psychological/psychiatric conditions were used to make an adverse
employment determination concerning me, which is prohibited in SEAD 4 and ICD 704. The Agency
has violated disability laws by using unsubstantiated medical reports originated by Northwest Hospital
in December 2017 alleging that I suffer from a mental impairment (psychosis) and used that diagnosis
to take employment actions against me. Instead, the Agency is mandated to take steps to reasonably
accommodate any employee suffering from a disability, according to law.

The revocation statement includes the following statement: “a formal diagnosis of a disorder is not
required for there to be concern under SEAD 4”... and “a duly qualified mental health professional
should be consulted to disqualify and mitigate information under the guideline.” Complying with
SEAD 4 procedures, I have provided disqualifying information from the Sante Group, a behavioral
health organization, in which I received a more recent psychiatric assessment that contradicts earlier
medical assessments, a measure that could mitigate security concerns, as authorized in SEAD 4. The

 

 
 

 

Case 1:18-cv-03805-GLR Document1 Filed 12/11/18 Page 2 of 5

Agency has unlawfully enforced employment terms and conditions and/or constructive
discharge/forced resignation based on age and disability by suggesting that I retire or resign. The
Agency has also used genetic information, another violation of law, by using unsubstantiated
information about my family’s medical history to guide their decisions. These illegal practices are
prohibited by EEOC and have been documented in Agency correspondence to me.

Throughout this ordeal, the Agency has continued to call into question my judgment, stability,
reliability, and trustworthiness and have based their decision on an earlier medical opinion made by
psychiatrists at Northwest Hospital. I am currently disputing this involuntary hospitalization, therefore,
these records should not be considered.

I have complied with Agency security procedures. I have requested reviews and made the necessary
appeals about their decisions, providing mitigating facts to dispute outdated medical reports about
psychological/psy chiatric conditions that are sometimes short-term, as well as other allegations that
were raised in their June and September 2018 reports. Nevertheless, the Agency continued to pursue
actions against me, a decision made by a sole person, rather than a duly constituted board. I have also
taken necessary measures to mitigate the “alleged” condition in order to comply with SEAD 4
requirements. For example, I sought the second diagnosis on my own and have also been an active
participant in therapy sessions held by the National Alliance of Mental Iliness, a U.S. Government
supported organization, in which I will graduate in December 2018. With that said, I feel that I have
satisfactorily met the conditions of SEAD 4 to overturn the Agency’s decision. Unfortunately, my
actions have not changed the Agency’s disposition. They continue to question my suitability for
employment based on outdated (a year old) medical information that I feel is no longer relevant.
Whatever I was going through, I no longer feel that it exists and that it was temporary.

As background, the Agency began their actions against me when I voluntarily returned documents, no
longer considered to be classified, to the Agency’s security officials. As a Compliance Officer, I used
my skills by challenging the Office of Security’s practices as it pertains to consent to video monitoring.
They began the monitoring prior to requesting my signature on the Consent to Monitoring form.
Further, as a former Policy Officer, I requested to see policy documents referenced in the form. After
not being able to read hundreds of pages within an 8-hour period, and still refusing to sign the form, the
Agency took actions to suspend my security clearance. I was later subj ected to psychological testing
and after not being able to complete a full psychological test, the Agency reported that I had no
cognitive impairment, only a deterioration in functioning, I believe the deterioration was due to fatigue
on the day of the test.

Subsequently, I was involuntarily hospitalized in December 2017 at Northwest Hospital and allegedly
diagnosed with having several serious, chronic, psychiatric disorders ranging from major depressive
disorder (single episode, severe w/anxious distress), depression w/psychotic features, before a final
diagnosis of acute psychosis.

Since this series of events, I have complied with all security processing procedures to include signing
the consent form and completing a video-graphed security investigation; however, the Agency
persisted in their actions against me. As previously stated, I requested the Agency perform a second
psychological test which was not honored and could have ruled out the condition saving everyone time
and resources. Instead, 1 secured an opposing diagnosis from an external mental health organization,
Sante Group.
 

 

Case 1:18-cv-03805-GLR Document1 Filed 12/11/18 Page 3 of 5

Since the beginning of the incident, October 2017, I have expended an enormous amount of personal
time, effort, and resources to get to this point. I have commuted to the agency to pick up material; spent
hours researching law, policies, and appropriate therapy; attended weekly therapy sessions; made
telephone calls, and neglected personal relationships. I have lost annual leave that could have been
spent doing more enjoyable things. I have also missed opportunities for advancement, job
opportunities, and recognition: The events of the past 14 months have caused me undue emotional
distress and I am now faced with a tarnished reputation and defamation of character by being labeled as
unstable, untrustworthy, unreliable, lacking discretion, lacking good character and sound judgment, and
being unloyal to the United States. By the end of December 2018, I will have graduated from the
therapy program, however, the Agency is adamant that I am no longer suitable for employment.

Early on, they made an assessment that it was unlikely that I would recover. Further, their decision to
terminate my employment is, in my opinion, premature - in accordance with Appendix B: Bond
Amendment guidance — as I have not been diagnosed as mentally incompetent. 1 personally feel that J
have improved and it is unlikely that my situation will recur. I feel suitable enough to return to work as
some of the other personnel that suffer from mental health conditions. I have done everything within
my power to make a prompt, good-faith efforts to correct the situation, in accordance with SEAD 4, to
include compliance with security procedures and meeting conditions that mitigate the gecurity concerns
that the Agency described in their statement.

My desire is to have the Agency cease and desist further processing of activities that discredit my 33-
year career and reinstate my national security clearance. There are more serious ‘incidents’ documented
in SEAD 4 in which the penalty is less severe. I am facing possible termination of employment for
psychological symptoms while more severe incidents have less severe consequences. SEAD guidelines
for allegiance to the U.S., criminal conduct, financial concerns, to name 4 few, have more relaxed
penalties than those of psychological conditions. Dual citizenship holds more weight in continuance of
security clearance access than an employee suffering from a ‘mental illness’ — which could be
temporary (i.e. depression, anxiety, etc.). In my professional opinion, dual citizenship could present a
greater national security risk and conflict of interest.

For your awareness, the SEAD 4 directive became effective a few months prior to my clearance
revocation, | was not aware of its existence and unaware of my obligations under SEAD 4 as it is not
part of the agency’s annual training requirement. As I read through it, 1 realize that I have now satisfied
many of the mitigating requirements to restore my security clearance. I have also provided information
about my background and good character, as well as, information about my activities in the Baltimore
community (i.e. volunteer and leadership).

SEAD 4 uses psychological and psychiatric terms interchangeably, and I also observed this in the
revocation statement, With that said, it has made it difficult for me to narrow down the type of medical
treatment/provider to help me satisfy the Agency’s requirements for continued employment. [have
asked for specific guidance, however, Agency security officials only referred me back to the revocation
statement.

As you may be aware, ICD 704 uses seven standards/character traits ~ stability, trustworthiness,
reliability, sound judgment, discretion, excellent character, and unquestionable loyalty — in making
security clearance access determinations. SEAD 4 has a different set of traits — loyalty to the U.S.
strength in character, honesty, discretion, sound judgment, reliability, ability to protect
classified/sensitive information, and trustworthiness (Appendix A). The Agency is only using good
 

Case 1:18-cv-03805-GLR Document1 Filed 12/11/18 Page 4of5

*

judgment, reliability, stability, and trustworthiness as a factor in their decision-making. I feel that I
possess all of these traits.

SEAD 4 also mentions the Agency’s obligations and restrictions when making access determinations.
Agencies are required to report on favorable and unfavorable information (past and present) in making
their decision. I have been an agency employee for 33 years and ‘a person’s life history shows evidence
of reliability and trustworthiness,” according to SEAD 4. Reading the revocation statement, the Agency
hasn’t considered my entire life history or personnel file. They have not documented favorable
information that occurred over the course of my career. For example, | complied with procedures to
document foreign associations, which I did when I reported a friendship with a non-US citizen. |
reported overseas travel and associations when I cruised to the West Caribbean and vacationed in
Mexico. When I erroneously brought my cell phone into a secure facility, I immediately, and
voluntarily, turned the phone into Security. I feel that this information should be looked at as favorable
and taken into consideration.

Again, I feel that I have made good-faith efforts to do what is required in favor of national security and
continued employment. There are more severe actions that would warrant employment termination. At
this time, I feel stable and the symptoms were only a temporary setback. The agency has no
documented evidence of recent or a recurring pattern of questionable judgment, according to SEAD 4
criteria. The mishandling of the classified documents, determined to be no longer classified, happened
infrequently, was inadvertent, According to SEAD 4, and was voluntarily returned to the appropriate
officials, in compliance with Agency procedures. As you can see, my efforts to comply with security
procedures are more frequent than my non-compliance.

1 consider myself to be stable, trustworthy, reliable, discreet, possess good character and sound
judgment, and am unquestionably loyal to the United States. Tam currently awaiting the Agency's
decision to my November 2018 request for an in-person appeal to request they reinstate my security
clearance for continued employment. I believe the Agency’s decisions have been untair and | am
entitled to Jess serious consequences. The Agency should consider making exceptions (waiver,
condition, deviation, etc.) that call for less severe measures, such as additional security monitoring, as
described in SEAD 4.

It wasn’t until I contacted the EEOC, as suggested to me several months ago, and re-read the
revocation statement that I realized that I had a potential case. This explains why it has taken so long to
initiate this action. If you need copies of Agency correspondence regarding this complaint, please
provide me with an email address. My preferred contact information for this case is:
Michele777xx@gmail.com. My alternate contact information is: 2152 Chantilla Rd, Catonsville, MD
21228 or 443.386.7586, Thank you in advance.

Sincerely,

Michele S.
U.S. Compliance Officer
y S Distri ck Coot ioeeee Active
LOL West Lormbard. S

Pattimore, MD 21228 DEC 1 2 2018
Atm’. Complaints Dege

AT BALTIMORE

CLERK, U.S. DISTRICT COURT
DISTRICT OF MARYLAND

21201—-2essis Mp A LAE LH yeesdaly dp ayelfufjlije dy yghyn

 
